Citation Nr: 0718037	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-40 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for idiopathic 
thrombocytopenia purpura.

2.  Entitlement to a compensable initial evaluation for a 
left shoulder disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim for 
service connection for idiopathic thrombocytopenia purpura 
and which granted service connection for a left shoulder 
disability, and assigned a noncompensable disability 
evaluation, and which granted service connection for cervical 
spondylosis, and assigned a 10 percent evaluation.  After the 
RO issued a statement of the case (SOC) in late August 2004, 
the veteran's timely substantive appeal was received in 
October 2004.

The RO has not specified whether the veteran's left shoulder 
disability is a disability of the major shoulder or of the 
minor shoulder.  This matter is referred to the agency of 
original jurisdiction for CLARIFICATION.  

The claim for an initial evaluation in excess of 10 percent 
for cervical spondylosis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of idiopathic 
thrombocytopenia purpura, and no current symptoms or 
residuals of this disorder; although the veteran was, 
historically, treated for this disorder in service about 20 
years ago, it has not recurred since that time.  

2.  The veteran's post-operative changes of the clavicle 
status post resection and pain at the scapula with certain 
movements of the left shoulder, but with full range of motion 
of the left shoulder, is analogous to arthritis of the 
shoulder for purposes of assignment of a disability 
evaluation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for idiopathic 
thrombocytopenia purpura have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.306 (2006).

2.  The criteria for an initial 10 percent evaluation for 
left shoulder disability, but no higher evaluation, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5201, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be granted service 
connection for idiopathic thrombocytopenia purpura because, 
he was told, that disorder "stays within your system."  The 
veteran contends that he should be granted a compensable 
evaluation for his left shoulder disability.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

In this case, in December 2003, several months after the 
receipt of the veteran's claims for service connection, the 
RO issued a letter which notified the veteran of the 
enactment of the VCAA and explained what evidence was 
required to substantiate a claim for service connection.  The 
letter issued by the RO also informed the appellant of the 
actions VA would take to assist him to develop the claims, 
advised the veteran to tell VA about any additional evidence 
the veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, including such evidence as 
his own statements or statements from others.  In January 
2004, another duty-to-assist letter was issued, informing the 
veteran again of his right to submit evidence to support his 
claims.  

The Board finds that the December 2003 notice, together with 
the January 2004 notice, advised the veteran of each element 
of notice described in Pelegrini except the requirement that 
the veteran be advised that he could submit evidence in his 
possession.  However, the veteran clearly understood that he 
could submit evidence in his possession, as he submitted a 
clinical note from his service medical records with his 
December 2003 notice of disagreement.  He also submitted 
information he obtained from the Internet.  The notices 
provided meet the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  To the extent that the 
notices did not meet the requirements, the veteran has 
demonstrated actual knowledge of the information, or has 
demonstrated that lack of such information did not result in 
any prejudice to the veteran.  

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  VA clinical records have been 
obtained, and the veteran was afforded VA examination.  The 
veteran has specifically indicated that he received no 
clinical treatment outside VA.  The veteran has been afforded 
an opportunity to submit any additional evidence and has been 
afforded the opportunity to identify any relevant evidence.  

As to the claim for service connection for idiopathic 
thrombocytopenia purpura, the Board finds that no additional 
development would assist the veteran in establishing service 
connection for this disorder, since the clinical evidence 
establishes that the veteran has no current residuals and the 
veteran himself does not dispute the fact that he has not 
been treated for the disorder in the past 20 years.  Since 
even a medical opinion that the disorder might or could 
recur, and an opinion as to the likelihood of that 
possibility, would not establish a current disability, no 
further development of this claim would benefit the veteran.  

As to the claim for an increased initial evaluation for left 
shoulder disability, the Board notes that this claim follows 
the initial grant of service connection for a left shoulder 
disorder.  The United States Court of Veterans Appeals 
(Court) has stated that the statutory scheme of the VCAA 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see 
also, e.g., Sutton v. Nicholson, 20 Vet. App. 419, 426 
(2006); Locklear v. Nicholson, 20 Vet. App. 410, 415 (2000).  
Since the claim for service connection for a left shoulder 
disorder has been granted, no further VCAA notice is 
required.  

The Board finds that, if there was any defect in compliance 
with the VCAA, the record establishes that the veteran has 
not been prejudiced thereby.  The record establishes that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the two claims addressed in this 
appeal.  See Overton v. Nicholson, 20 Vet .App. 427, 438 
(2006).  The Board finds that all requirements in the VCAA, 
including the duty to notify the veteran and the duty to 
assist the veteran, have been met, and that the timing of the 
notice has not prejudiced the veteran.  

1.  Claim for service connection for idiopathic 
thrombocytopenia purpura

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.  However, 
idiopathic thrombocytopenia purpura is not defined as a 
chronic disorder, and no presumption of service connection 
applies.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

The veteran's service medical records establish that the 
veteran was treated for idiopathic thrombocytopenia purpura.  
A Medical Board report dated in June 1987 stated that it 
could not yet be determined whether the veteran's idiopathic 
thrombocytopenia purpura was an acute illness, which would 
resolve and allow return to duty without restriction, or was 
chronic.  The Medical Board recommended that the veteran be 
monitored for a period of time.  The veteran's October 1987 
periodic examination reflects that he returned to duty 
without restriction in September 1987.  Periodic examinations 
therafter, including in July 2001, reflect that no recurrence 
or treatment of idiopathic thrombocytopenia purpura after 
1987.  

Post-service clinical records are devoid of evidence of 
further treatment of idiopathic thrombocytopenia purpura.  
The examiner who conducted VA examination in February 2003 
specifically noted that laboratory examination of the 
veteran's blood revealed a platelet count was within the 
normal range, although at the lower end of the normal range.  
The examiner noted that no transfusion or medical had been 
required since the episode of treatment in the 1980s.  The 
examiner concluded that there should be no concern about 
further recurrences.  

The veteran's VA clinical records since the February 2003 VA 
examination, through February 2004, are devoid of evidence of 
any further treatment for idiopathic thrombocytopenia 
purpura.  The veteran's substantive appeal includes no 
contention that a recurrence of idiopathic thrombocytopenia 
purpura presented after the clinical records were associated 
with the claims file.

In his notice of disagreement, which was received by VA in 
January 2004, the veteran stated that he had been told by a 
specialist that "this condition stays within your system."  
However, in the absence of any current residuals of 
idiopathic thrombocytopenia purpura or any chronic blood or 
immune system disorder, a medical opinion that the veteran's 
idiopathic thrombocytopenia purpura could recur would not 
serve as a factual basis for a finding that the veteran 
currently has the disorder for which he seeks service 
connection.  Therefore, further development to obtain medical 
opinion that the veteran could experience recurrence of the 
disorder, in the absence of current findings, is not 
required.  The veteran himself does not contend that he is 
under current treatment for idiopathic thrombocytopenia 
purpura.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board notes that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion that a current 
disability is related to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Thus, although the veteran 
contends that the evidence supports his claim of entitlement 
to service connection for idiopathic thrombocytopenia 
purpura, on the basis that the disorder could recur, his 
statements are not sufficient to support the claim.  The 
Board notes that, should the disorder recur, the veteran may 
seek service connection at that time, but the possibility of 
such recurrence, in the absence of any current disability, 
does not meet the criteria for a grant of service connection 
at this time.  

There is no evidence, other than the evidence that the 
veteran was hospitalized in service for idiopathic 
thrombocytopenia purpura, which supports the veteran's claim.  
The rest of the competent medical evidence, including records 
of the veteran's current VA medical care and the repost of VA 
examination, is devoid of evidence of treatment of current 
idiopathic thrombocytopenia purpura or residuals of the prior 
episode of that disorder.  The evidence that the veteran had 
acute and temporary symptoms of idiopathic thrombocytopenia 
purpura in 1987, with no recurrences since 1987, does not 
support a grant of service connection for idiopathic 
thrombocytopenia purpura at this time.  

In the absence of any clinical evidence that the veteran has 
a current chronic disorder due to idiopathic thrombocytopenia 
purpura or diagnosed residuals of that disorder, the evidence 
is unfavorable to the claim.  Accordingly, the Board 
concludes that the claim for service connection for 
idiopathic thrombocytopenia purpura must be denied.  

2.  Claim for a compensable initial evaluation for left 
shoulder disability

On VA examination conducted in February 2003, the examiner 
noted the veteran's past history of left shoulder surgery, 
with currently symptoms of occasional limitation of motion 
with heavy weights.  The examiner described the residual 
limitation of motion as negligible.

In a December 2003 statement, the veteran indicated that 
current outpatient treatment records would show a greater 
severity of disability than was found by the VA examiner.  
December 2003 VA outpatient treatment notes state that the 
veteran had decreased range of motion of the left shoulder.  
January 2004 radiologic examination disclosed resection of 
the acromial end of the clavicle.  

In February 2004, the veteran had full range of motion of the 
left shoulder, but there was tenderness at the coracoid 
process (of the scapula) and at the stump of the clavicle.  
The veteran reported clicking with overhead work.  There was 
pain in the coracoid with resisted elbow flexion and with 
cross-chest isometric compression.  The provider injected 
steroids into the coracoid process.  



Applicable regulations

Plate I at 38 C.F.R. § 4.71 shows that normal forward 
elevation (flexion) of the shoulder is from zero to 180 
degrees and normal shoulder abduction is also from zero to 
180 degrees, with 90 degrees, in both cases, representing the 
arm being parallel to the floor (i.e., at shoulder level).  
Limitation of the motion of the major or minor arm at 
shoulder level (90 degrees) warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5201.

Impairment of the major humerus manifested by symptoms such 
as malunion, frequent dislocations, or nonunion would warrant 
ratings ranging between 20 and 80 percent, depending on the 
type of impairment, under DC 5202, while impairment of the 
major clavicle or scapula manifested by malunion, nonunion, 
or dislocation, would warrant ratings of either 10 or 20 
percent, under DC 5203.  38 C.F.R. § 4.71a, DCs 5202, 5203. 

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  In cases of evaluation of 
orthopedic injuries there must be adequate consideration of 
functional impairment including impairment from painful 
motion, weakness, fatigability, and incoordination.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.   It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  If 
a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.

Analysis

In this case, radiologic evidence confirms abnormality of the 
left shoulder joint.  The surgical resection of the clavicle 
may, for purposes of DC 5003, be considered analogous to 
arthritis.  The veteran also has pain with certain movements, 
resisted elbow flexion and with cross-chest isometric 
compression, as noted above.  However, neither of those 
limitations of movement of the left shoulder is among the 
limitations for which a compensable evaluation is provided 
under the regulations and criteria applicable to evaluation 
of shoulder disability.  Nevertheless, the veteran has both 
radiologic finding of joint abnormality and some limitation 
of motion, although that limitation is noncompensable.  The 
Board finds that a 10 percent evaluation for arthritis of one 
major joint, the left shoulder, is warranted under DC 5003, 
which provides a 10 percent evaluation when one major joint 
is affected.

However, an initial evaluation in excess of 10 percent is not 
warranted.  A 20 percent evaluation is warranted with 
limitation of flexion (elevation of the arm) to shoulder 
level, but the VA examiner and the treating providers each 
state that the veteran has full range of motion of the left 
shoulder.  The veteran himself states that there is clicking 
when he does overhead work, which is work requiring elevation 
above shoulder level.  The limitations of motion the Board 
considered in assigning the 10 percent evaluation do not meet 
the criteria for a 20 percent evaluation for limitation of 
motion of the shoulder.  

The Board notes that the determination that the veteran's 
surgical residuals of resection of the clavicle, while 
equivalent to arthritis for purposes of an award of a 
compensable evaluation under DC 5003, do not require that a 
20 percent evaluation be assigned under the diagnostic codes 
pertaining to the shoulder.  Compare 38 C.F.R. § 4.59 with 
DCs 5003 and 5200-5203.

Ankylosis of the major scapulohumeral articulation would 
warrant ratings ranging between 30 and 50 percent, depending 
on the type and severity of the ankylosis.  38 C.F.R. § 
4.71a, DC 5200.  However, as the evidence establishes that 
the veteran has full range of motion of the left shoulder, 
the evidence is contrary to an evaluation based on ankylosis.  

The veteran does not contends that his left shoulder 
disability requires an extraschedular evaluation under 
38 C.F.R. § 3.321(b).  The Board finds no evidence that his 
left shoulder disability has caused such marked interference 
with employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of regular schedular standards.  
An extraschedular evaluation in excess of 10 percent is not 
applicable.  

While the evidence favors and initial 10 percent evaluation, 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent.  the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant an evaluation in excess of 10 percent, but the claim 
for an increased, compensable initial may be granted by 
awarding a 10 percent evaluation.  




ORDER

The claim for service connection for idiopathic 
thrombocytopenia purpura is denied.

The appeal for an increased initial evaluation from 
noncompensable to a 10 percent disability evaluation for a 
left shoulder disability is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appellant is granted to this 
extent only.


REMAND

The veteran contends that the severity of his service-
connected cervical spondylosis has increased in severity 
since the VA examination conducted in February 2003.  At that 
time, there was no muscle tenderness or limitation of motion 
of the cervical spine.  However, radiologic examination 
disorder calcification in the nuchal ligament at the level of 
the spinous process of C5 and loss of the normal lordosis.  
The radiologic examination was interpreted as showing muscle 
spasm.  December 2003 VA outpatient treatment notes reflect 
that the veteran had neck pain, which was reduced with 
limited activity.  The provider noted that the veteran had 
pain on extension of the neck, but did not report the 
veteran's actual range of motion of the neck in any plane.  
The provider did not describe the veteran's range of motion 
without pain, nor did the examiner explain what limitation 
was required to reduce the veteran's neck pain.  

Additionally, the Board notes that a January 2002 military 
medical record disclosed that the veteran had intermittent 
tingling in the left arm from the forearm to the wrist and 
into the left hand.  Post-service VA clinical records dated 
in December 2003 reflect that the veteran also reported 
intermittent parasthesia of the left arm, improved with 
physical therapy.  However, no records of physical therapy 
are associated with the claims file.  There is no evidence 
that the RO considered whether there was a separately-
compensable neurological disorder as required under 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, note 1.  

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to assist 
and notify him, set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), and implementing regulations, 
including 38 C.F.R § 3.159 (2006).  The notice 
should include an explanation as to the 
information or evidence needed to determine an 
effective date and a disability rating if the 
claim for service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The notice described in this 
paragraph should be issued prior to issuance 
of a supplemental statement of the case 
(SSOC).

2.  The veteran should again be offered the 
opportunity to identify any additional 
relevant evidence not of record.  The veteran 
should be advised that the most persuasive 
evidence would be evidence from an employer 
showing occupational limitations due to the 
cervical spondylosis.  

3.  The veteran's current VA clinical records, 
that is, any clinical records since February 
2004, should be associated with the claims 
file.  

The veteran should be afforded the opportunity 
to identify any non-VA clinical records 
relevant to the claim.

4.  The veteran should be afforded VA 
examination as necessary to identify the 
severity of any and all symptoms of cervical 
spondylosis, to include orthopendic and 
neurological manifestations of disability.  
The examiner(s) should review relevant service 
medical records and relevant post-service 
clinical records, including the VA examination 
conducted in December 2003 and VA outpatient 
treatment records.  After this information has 
been reviewed, the veteran should be examined.  

Then, the examiner(s) should describe any and 
all manifestations of cervical spondylosis.  
The veteran's range of motion of the cervical 
spine should be stated in degrees, for each 
plane of normal movement of the cervical 
spine.  The examiner(s) should describe any 
functional impairment or limitation of motion 
due to less or more movement than normal, 
weakened movement, excess fatigability, 
incoordination, and pain on movement.  The 
examiner(s) should specifically state whether 
muscle spasm is present on examination or may 
occur intermittently.  The examiner(s) should 
state whether the curvature of the cervical 
spine is or is not normal and describe any 
effects of loss of loss of curvature, if 
present.  The examiner(s) should specifically 
state whether there is any neurological 
manifestation of cervical spondylosis.  If 
there is any other objective manifestation of 
the service-connected cervical spine 
disability, the examiner(s) should so state.  

5.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If any benefit 
sought remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


